DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (PN 7,585,790) in view of Ge et al. (PN 10,103,169, of record).
Regarding claim 1, Hung et al. discloses, as shown in Figures, a method for fabricating a semiconductor device including a substrate (300), a gate structure (300) thereon, a source/drain 
	depositing an oxide layer (314/314a) to contact the substrate, the gate structure, the source/drain region and the spacer;
	depositing a nitride layer (322);
	annealing [Col. 4, lines 30-37]; and
	removing the nitride layer (Figures 3C-3D) by wet etching process.
Hung et al. does not disclose the wet etching process comprising a high selection phosphoric acid solution with high silicon concentration.  However, Ge et al. discloses a method of removing the nitride layer (142, Col. 8, lines 42-64) with high selection phosphoric acid solution with high silicon concentration.  Note Figures and Col. 19, lines 15-67 and Col. 21, lines 15-27 of Ge et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to obtain the phosphoric acid solution of Hung et al. and AAPA of Figure 1 with high silicon concentration, such as taught by Ge et al. in order to provide a high selectivity for the phosphoric acid wet etch process.

Regarding claim 2, Hung et al. and Ge et al. disclose the high selection phosphoric acid solution is at a temperature greater than 135 degrees centigrade and less than 165 degrees centigrade [Col. 19, lines 15-25].

Regarding claim 5, Hung et al. and Ge et al. disclose a concentration of silicon in the high selection phosphoric acid solution is at a range between 75 and 140 ppm [Col. 19, lines 15-67, Col. 21, lines 15-27].

Regarding claim 21, Hung et al. and Ge et al. disclose the method further comprising: during the step of annealing, the nitride layer and the oxide layer is annealed to transform the oxide layer into a stressed oxide layer [Col. 4, lines 8-67].

Regarding claim 22, Hung et al. and Ge et al. do not disclose the concentration of silicon as the claimed by Applicants.  However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

Claims 14 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (PN 7,585,790) in view of Applicant’s Admitted Prior Art of Figure 1 (AAPA of Figure 1).
Hung et al. discloses, as shown in Figures, a method for fabricating a semiconductor device comprising the steps of:
	providing a substrate (300) having a first semiconductor device (302a,302b) in a first region and a second semiconductor device (302c) in a second region;
	forming a stressed oxide layer (314/314a) on the second semiconductor device in the second region;
	forming a silicide blocking layer (322) on the stressed oxide layer in the second region;
	forming a silicide layer (328) on the first semiconductor device.
Hung et al. does not disclose a cap layer formed on the first semiconductor device in the first region and on the silicide blocking layer in the second region.  However, AAPA of Figure 1 discloses a method for fabricating a semiconductor device comprising forming a cap layer (step 106) on the first and second regions.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the semiconductor device of Hung et al. having a cap layer formed on the first and second regions, such as taught by AAPA of Figure 1 in order to prevent the semiconductor device from external contaminations. 

Regarding claims 27, Hung et al. and AAPA of Figure 1 disclose the method further comprising:
	forming a patterned photoresist (326) covering the second region; and
	patterning the silicide blocking layer (322) and the stressed oxide layer (314,314a).


Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (PN 7,585,790) in view of Applicant’s Admitted Prior Art of Figure 1 (AAPA of Figure 1) and further in view of Ge et al. (PN 10,103,169, of record).
Hung et al. and AAPA of Figure 1 disclose the claimed invention including the method for fabricating the semiconductor device as explained in the above rejection.  Hung et al. and AAPA of Figure 1 further disclose depositing a stress memorization techniques (SMT) nitride layer (step 102) on an silicon oxide layer, annealing the substrate (step 103) to form the stress oxide layer, and removing the SMT nitride layer (step 104) with high selection phosphoric acid solution.  Hung et al. and AAPA of Figure 1 do not disclose the phosphoric acid solution with high silicon concentration.  However, Ge et al. discloses a method of removing the nitride layer (142, Col. 8, lines 42-64) with high selection phosphoric acid solution with high silicon concentration.  Note Figures and Col. 19, lines 15-67 and Col. 21, lines 15-27 of Ge et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to obtain the phosphoric acid solution of Hung et al. and AAPA of Figure 1 with high silicon concentration, such as taught by Ge et al. in order to provide a high selectivity for the phosphoric acid wet etch process.

Regarding claim 24, Hung et al., AAPA of Figure 1 and Ge et al. disclose the high selection phosphoric acid solution is at a temperature between 135 and 155 degrees centigrade [Col. 19, lines 15-25].



Regarding claim 26, Hung et al., AAPA of Figure 1 and Ge et al. do not disclose the concentration of silicon as the claimed by Applicants.  However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (PN 7,585,790, hereafter “Hung et al.’ 790”) in view of Applicant’s Admitted Prior Art of Figure 1 (hereafter, “AAPA of Figure 1”) and further in view of Hung et al. (US 2014/0273368, hereafter, “Hung et al. ‘368”).
Hung et al.’ 790 and AAPA of Figure 1 disclose the claimed invention including the method for fabricating the semiconductor device as explained in the above rejection.  Hung et al.’ 790 and AAPA of Figure 1 do not disclose the method further comprising cleaning the stressed oxide layer using sulfuric peroxide mix without dipping in hydrofluoric acid solution.  However, Hung et al. ‘368 discloses a method of fabrication a semiconductor device comprising cleaning the stressed oxide layer using sulfuric peroxide mix without dipping in hydrofluoric acid solution.  Note Figures and [0020] of Hung et al. ‘368.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to clean the stressed oxide layer of Hung et al.’ 790 and AAPA of Figure 1 using sulfuric peroxide mix without dipping in hydrofluoric acid solution, such as taught by Hung et al. ‘368 in order to further improve the device performance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897